Title: To Benjamin Franklin from Chalut and Arnoux, 6 November 1782
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


Paris 6. 9bre 1782
Les abbés de Chalut et Arnoux ont lhonneur d’assurer Monsieur franklin de leur attachement respectueux, et de lui demander s’il n’y auroit point d’indiscretion de le prier de leur preter les deux premiers Volumes des memoires de la Chine. Si leur respectable ami peut leur rendre ce Service, les deux abbés Le prient de le leur faire sçavoir, et ils feront prendre chez lui les deux volumes qu’ils demandent, qu’ils lui enverront après Les avoir lû et ils lui en demanderont la suite.
Les amitiés des deux abbés a M. le petit fils.
 
Addressed: A Monsieur / Monsieur franklin Ministre / Plenipotentiaire des Etats / unis d’Amerique / à Passy
